El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
*134Se trata de una acción reivindicatoría. La primera contención de los apelantes es qne la corte inferior erró al desestimar nna excepción previa en la cnal se alegaba qne la demanda es ambigua, ininteligible y dudosa.
Los demandantes sostienen qne el 25 de abril de 1911, sn cansante don Antonio Monrozeau Alcaide tomó a préstamo del demandado Pedro Gr. Amador la cantidad de $416, la qne prometió reembolsarle el 25 de abril, 1912, y qne para ga-rantizar esa obligación y sus intereses al 12 por ciento anual, creó, mediante documento privado, un gravamen sobre dos fincas que se describen en la demanda. Los demandados afrontaron esta alegación con nna negación en forma tal que envolvía la afirmativa (negative pregnant). Alegaron afir-mativamente que el 16 de junio de 1911 Antonio Monrozeau Alcaide vendió a Pedro Gr. Amador las fincas descritas en la demanda por $416 con la condición de que si Monrozeau le reintegraba esa suma el 25 de abril, 1912, Amador otorga-ría escritura de retroventa de las fincas a favor de Monrozeau.
El documento en cuestión fué presentado en evidencia por los demandados. Dispone que en caso de que Monro-zeau satisfaga el 25 de abril del siguiente año, 1912, una obli-gación suscrita por él el 25 del pasado abril, por $416 y sus intereses a razón del 12 por ciento desde la fecha del otor-gamiento, además de ciertas costas y desembolsos, el com-prador o sus representantes le otorgarán escritura de retro-venta.
Así, pues, aparece que la naturaleza del gravamen a que se contrae la demanda fué algo que los demandados conocían perfectamente; que la ambigüedad de que se quejan no les indujo a error; que la omisión de una descripción más defi-nida del documento privado fué subsanada por la contesta-ción; y que no bubo sorpresa en la prueba. Si algún error hubo al declarar sin lugar la excepción previa, fué inofensivo.
 Los apelantes también dicen que la corte de distrito erró al declarar con lugar la acción reivindicatoría y *135la reclamación de daños y perjuicios, y, por consiguiente, al conceder a los demandantes la cantidad de mil dólares en concepto de daños y perjuicios. Se arguye a este respecto que Antonio Monrozean se desprendió del título de los te-rrenos en controversia el 11 de julio, 1911, y, por ende, que nada pasó a los demandantes al morir Monrozeau. La teo-ría de la demanda y del juez de distrito fue que el documento privado que otorgara Monrozean en junio 16,1911, no fue una venta condicional, sino una hipoteca. No hallamos error en esto.
La segunda cláusula del documento envuelve un traspaso. Empero, la intención de las partes fue garantizar el cumpli-miento de una obligación preexistente. Esto aparece sufi-temente de las cláusulas tercera y cuarta, que leen así:
“TerCera. — Se establece el pacto que si el vendedor D. Antonio Monrozeau atendiese al pago de una obligación, suscrita por él el veinte y cinco del pasado abril, por cuatrocientos diez y seis dollars y sus intereses al doce por ciento anual, desde la fecha del mismo, el veinte y cinco de abril del próximo año de mil novecientos doce, más los gastos que ocasione el presente contrato, le otorgará el com-prador o sus representantes, escritura de retroventa si dicha escri-tura la hubiese otorgado el vendedor al comprador Sr. Amador Ma-chado.
“Cuarta. — El Sr. Monrozeau se obliga a otorgar al Sr. Amador y Machado escritura de venta, de acuerdo con lo contratado en este documento tan pronto como el Sr. Amador lo exigiere de él, siendo de cuenta del vendedor todos los gastos que se ocasionen por este concepto. Y para constancia de que así lo han convenido, firman el presente en Camuy, P. R., ante los testigos D. José Isabel Barrios y D. Francisco Velazquez, mayores de edad y vecinos de Camuy.”
La obligación preexistente a que se refiere la llamada venta condicional era un pagaré que no fué entregado por Amador al otorgarse el contrato posterior. Difícilmente po-dría sostenerse que si Amador hubiese instado pleito sobre ese pagaré al vencimiento de éste, Monrozeau pudiera haber alegado con éxito la novación y la confusión (merger) como defensa. Cuando Amador basó su convenio relativo a la *136retrovenda en la condición de qne se satisficiera el pagaré, y retuvo la posesión del mismo, imprimió a la transacción posterior el carácter de una hipoteca dada en garantía del pagaré, más bien que de una venta condicional.
El otorgamiento y entrega del pagaré fueron precedidos de ciertas negociaciones para un préstamo. El mismo Ama-dor declaró sobre la solicitud del préstamo, respecto a varias entrevistas en torno al mismo, y en relación con el otorga-miento y entrega del pagaré. Da como motivo de su insis-tencia en una venta condicional en vez de una hipoteca, el poco valor de los terrenos y la consiguiente necesidad de un margen suficiente para sufragar el costo de los procedimien-tos judiciales. Explica la tercera cláusula del contrato como una concesión hecha en beneficio de Monrozeau, quien insistía en un préstamo evidenciado por un pagaré. Manifiesta que retuvo el pagaré porque creyó conveniente hacerlo así. Ad-mite que esperaba que el valor de los terrenos aumentara. En 1910 o en 1911, fueron tasados para fines de contribución en trescientos cincuenta dólares, y en 1914, en mil cincuenta. Más tarde, parte de esos terrenos fué dividida en solares y vendida a cincuenta centavos o a dólar el metro. Amador nunca entró en posesión. Los terrenos pasaron directa-mente de poder de la parte demandante al de la persona que le compró a Amador, en octubre de 1912. En la llamada venta condicional no hubo el designio de efectuar un arren-damiento, ni Monrozeau se propuso pagar canon alguno. La obligación que él asumió fué la de satisfacer el principal de un pagaré ya otorgado y entregado, con intereses al tipo del 12 por ciento desde la fecha de su otorgamiento, y no desde la fecha de la llamada venta condicional.
Pudieran enumerarse otros hechos y circunstancias para demostrar la interpretación práctica que al último convenio dieron las partes contratantes, según lo indica su conducta posterior, especialmente la de Amador.
En el caso de Monagas v. Albertucci, 235 U.S. 81, 83, la Corte Suprema, por voz de su Juez Presidente Sr. White, *137cita de la opinión de este tribunal, 17 D.P.R. 712, 715, lo si-guiente :
“Todo el caso en realidad gira sobre la cuestión de si el docu-mento escrito objeto de controversia era una hipoteca o una venta condicional. Si es lo segundo, deben cumplirse las condiciones del mismo; si es lo primero, debe permitírsele al demandante que. de-vuelva el dinero recibido haciéndole un traspaso de los bienes. La verdadera intención de las partes en el momento de otorgar el docu-mento escrito, es la que debe regir en la interpretación que le den los tribunales. Esto debe averiguarse de las circunstancias que con-currieron en la transacción y del texto del documento mismo. La norma correcta, en los casos en que tenga aplicación, es la continua-ción de la existencia de una deuda u obligación entre las partes. De existir tal deuda u obligación, la venta puede considerarse me-ramente como una garantía de la deuda o como indemnización de una obligación Por el contrario, si no existe deuda u obligación, entonces la transacción no es una hipoteca y sí meramente una venta con pacto de retracto dentro de un tiempo determinado. Aun cuando cada caso debe contener sus propios hechos especiales, ciertas circuns-tancias se consideran como importantes, y los tribunales las conside-ran como aclarando la intención real de las partes y la naturaleza de tales transacciones; tales son la existencia de un contrato colate-ral ejecutado por el cedente para el pago de dinero al cesionario, su obligación de pagar interés, que el precio de la venta sea inade-cuado, que el cedente quede todavía en posesión de los bienes tras-pasados, y cualquier negociación o solicitud de un préstamo con an-terioridad o durante la transacción que dió lugar al traspaso.
“La doctrina americana sobre este punto no difiere materialmente de los principios enunciados en nuestro Código Civil. 3 Pomeroy’s Equity Jurisprudence, párrafos 1194 y 1195. Código Civil de Puerto Rico, párrafo 1248, 1249, 1250, 1348, 1410, 1421.”
Véanse además los casos de Cuyugan v. Santos, 34 Jurisprudencia Filipina 104; Villa v. Santiago, 38 id. 166; Cuyugan v. Santos, 39 id. 995; y Macapinlac v. Gutiérrez Répide, 43 id. 806.
 Otros señalamientos de menor importancia son: •Que la corte de distrito erró al no resolver que la acción reivindicatoría- había prescrito, de acuerdo con el artículo 1268 *138del Código Civil; al no decidir que la acción para annlar ciertos procedimientos seguidos en la Corte Municipal de Camny habían prescrito, a tenor de lo dispuesto en ese mismo-artículo; al no llegar a la conclusión de que los demandados en el procedimiento últimamente aludido — aquí demandan-tes — fueron debidamente emplazados y notificados de la sen-tencia dictada en la dicha corte municipal; al resolver que, por carecer la corte municipal de jurisdicción sobre el asunto de tal procedimiento, el contrato de venta otorgado en junio-16, 1911, era absolutamente nulo; y al declarar que el proce-dimiento habido en dicha corte municipal era írrito y nulo por no tener esa corte jurisdicción sobre la materia.
La acción de nulidad a que alude el artículo 1268 del Có-digo Civil es una para invalidar contratos anulables. El pe-ríodo de cuatro años allí prescrito no impide una acción rei-vindicatoría para recobrar bienes inmuebles cuya posesión se ha perdido mediante un procedimiento judicial nulo. Rodríguez Soler v. Alonso, 37 D.P.R. 344; Solá v. Castro, 32 D.P.R. 804; Oliver v. Oliver, 23 D.P.R; 181; López v. Quiñones, 30 D.P.R. 342.
La demanda sólo alega dos causas de acción. La segunda se dirige a la cuestión de daños y perjuicios. Los elementos-esenciales de la primera son, que los demandantes adquirie-ron el título de los terrenos en litigio por herencia de su fi-nado padre Monrozeau Alcaide, y que los demandados re-tienen y detentan la posesión de esas tierras sin título o de-recho alguno. Anticipándose a una posible defensa, los de-mandantes también exponen ciertos hechos concernientes a los procedimientos habidos en la corte municipal y que se-alega son nulos por falta de jurisdicción. Por consiguiente, la primera causa de acción de los demandantes no surge de-la invalidez del procedimiento en la corte municipal. Aun si surgiera, el artículo 1268 del Código Civil no puede alegarse-corno impedimento. Cruz v. Kuinlan, 29 D.P.R. 887; Irizarry v. Bartolomey, 32 D.P.R. 924; Suro v. Prado, 21 D.P.R. *139241, 250; y Oliver v. Oliver, 23 D.P.R. 181, 190. Ell procedi-miento en la corte municipal fné una acción para obligar a los herederos de Antonio Monrozean a otorgar una escritura de traspaso de las tierras descritas en la alegada venta condi-cional de junio 16, 1911, conforme a los términos de ese con-venio. La viuda de Antonio Monrozean compareció a nom-bre de sus hijos menores (demandados en aquel procedi-miento y aquí demandantes) y otorgó escritura de traspaso a favor de Amador atemperándose a la sentencia dictada por la corte municipal, pero sin autorización de la corte de dis-trito. El juzgado municipal carecía de jurisdicción sobre el asunto en controversia, y el traspaso pretendido era nulo de toda nulidad. García v. El Registrador, 23 D.P.R. 426; Agüeros v. El Registrador, 28 D.P.R. 268; Ex parte Sotomayor, 24 D.P.R. 185; Avilés v. El Registrador, 17 D.P.R. 960; Rosario v. Rucabado, 23 D.P.R. 474. Si la corte de distrito erró al dejar de resolver que los demandados en la corte municipal (aquí demandantes) fueron debidamente em-plazados y notificados de la sentencia que se dictó, el error fué inofensivo.
El juez de distrito no resolvió que la llamada venta con-dicional de 1911 era absolutamente nula. El interpretó ese documento como un contrato de la naturaleza de una hipo-teca. En la demanda se alegó que era un gravamen. Los demandados pudieron haber radicado una eontrademanda pi-diendo la ejecución del gravamen y la venta de la propiedad. En lugar de sostener ese derecho, prefirieron la victoria o la derrota sobre la teoría de una venta condicional, de la validez del procedimiento en la corte municipal y de la prescripción de la causa de acción de los demandantes. La posición así tomada era insostenible, y una sentencia a favor de los de-mandantes fné el resultado.

Esa sentencia debe ser confirmada.

El Juez Asociado Señor Texidor no intervino.
El Juez Asociado Señor Aldrey está conforme con la sentencia.
febrero 13, 1930
BN RECONSIDERACIÓN
San Juan, Puerto Rico,
Los apelantes solicitan la reconsideración en lo relativo a la prescripción, los daños y perjuicios y las costas. La segunda y tercera de estas tres cuestiones son demasiado tardías al ser levantadas por primera vez en una moción de- reconsideración. En lo que a la primera cuestión se refiere los apelantes descansan en los casos de Molina v. Hernández, 33 D.P.R. 182, y Collado Heredia v. Sucesión Garau, 36 D.P.R. 2.
En el primero de estos dos casos se admitió que la acción era sobre nulidad dentro del significado del artículo 1268 del Código Civil y así fué tratada en la opinión.
La única cuestión sometida y resuelta fué respecto a cuándo empezaba a contarse el período estatutorio. En el caso de Collado la acción se describe en el encabezamiento como de nulidad de escritura, devolución de cantidad y da-ños y perjuicios. Se solicitaba una sentencia en la siguiente forma: (a) declarando nula cierta escritura de venta con pacto de retro y ordenando su cancelación en el registro de la propiedad; (b) ordenando que la demandada entregue la posesión; (c) ordenando a la demandada que pagara a los demandantes la suma de $700 cobrados por concepto de arrendamiento, y (d) condenando a la demandada a pagar la suma de dos mil dólares como daños y per juicios,-más las costas, desembolsos y honorarios de abogado. En la opinión se exponen las alegaciones esenciales de la demanda. Prác-ticamente, la única cuestión sometida o resuelta fué la de si el contrato en cuestión era anulable o inexistente.
En ninguno de estos casos se llamó la atención de este tribunal a distinción alguna entre la acción de nulidad a que se refiere el artículo 1268 supra, y una acción en que se soli-cita que se declare que una escritura de enajenación es una hipoteca.
El artículo 1268 lee como sigue:
“Artículo 1268. La acción de nulidad sólo durará cuatro años.
*141“Este tiempo empezará a correr:
“En los casos de intimidación o violencia, desde el día en que éstas hubiesen cesado;
“En los de error, o dolo, o falsedad de la causa, desde la consu-mación del contrato;
“Cuando la acción se dirija a invalidar contratos hechos por mujer casada, sin licencia o autorización competente, desde el día de la disolución del matrimonio;
“Y cuando se refiera a los contratos celebrados por los menores e incapacitados, desde que salieren de tutela.”
Los varios incisos que fijan el término en que empieza a correr el período estatutorio, así como los artículos prece-dentes y subsiguientes contenidos en el mismo capítulo indi-can en forma general la clase de acción que tuvieron en mente los que redactaron el código.
En el presente casq la demanda no se funda en la teoría de fraude, coacción o engaño o en ninguno de los fundamen-tos usuales en una acción de nulidad. Según dijimos al co-menzar nuestra opinión, se trata de una acción reivindicato-ria. Como indicamos también en la opinión, la naturaleza del documento interpretado por la corte aparece suficientemente de la faz del mismo. En tanto en cuanto pueda decirse que la causa de acción de los demandantes depende de la verda-dera naturaleza del contrato en cuestión, la acción es una en que se solicita que la corte interprete un contrato y determine la naturaleza del mismo. Así considerada, no se trata de una acción de nulidad sino de una en que se solicita que se declare que un contrato es en realidad lo que parece ser por su propia faz. Si se considera que la acción es una en que se- pide se decrete que una escritura de enajenación es una hipoteca, ello no obstante, no es una acción de nulidad sino una acción para que se declare que un contrato es lo que en realidad fué desde el principio de acuerdo con la intención de las partes revelada por prueba alkmde que suplementaba y explicaba los términos del documento.
La acción no estaba prescrita por el transcurso de cuatro *142años y la moción ele reconsideración debe ser declarada sin lugar.